UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6794


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL L. LINYARD,

                Defendant - Appellant.



                            No. 10-6796


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL L. LINYARD,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Beaufort. Sol Blatt, Jr., Senior District
Judge. (9:03-cr-00620-SB-1; 9:08-cv-70045-SB)


Submitted:   September 30, 2010           Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.
Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Carl L. Linyard, Appellant Pro Se.     Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Carl    L.    Linyard       appeals         the    district      court’s       order

denying    his      motion     for       reduction         of    sentence      pursuant    to   18

U.S.C. § 3582(c) (2006).                  We have reviewed the record and find

no reversible error.                 Accordingly, we affirm for the reasons

stated by the district court.                        United States v. Linyard, Nos.

9:03-cr-00620-SB-1 & 9:08-cv-70045-SB (D.S.C. May 12, 2010 & May

13, 2010).

               The order from which Linyard appeals also denied his

28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                The order is not

appealable       unless        a     circuit         justice        or     judge       issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                     A

certificate         of      appealability            will        not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the      merits,     a    prisoner         satisfies       this    standard     by

demonstrating         that     reasonable            jurists       would       find    that     the

district       court’s      assessment       of       the       constitutional         claims   is

debatable      or     wrong.         Slack    v.      McDaniel,          529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion       states    a   debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

                                                 3
at   484-85.      We   have   independently       reviewed     the   record   and

conclude   that    Linyard    has   not    made    the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument    would    not   aid   the   decisional

process.

                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                      4